DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Correction of the formal matters in the specification noted in the previous Office action is noted with appreciation. Accordingly, the objection to the drawings is withdrawn. Additionally, claim amendments have obviated the rejections under 35 USC 112.
Applicant’s arguments, see pages 11 and 13 of the amendment, filed 05/23/22, with respect to the rejection(s) of claim(s) 10 and 6 under 35 USC 1023(a)(1) and 103, respectively, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0261692 to Horng.
Applicant's arguments concerning the rejection of claim 9 under 35 USC 102(a)(1) as being anticipated by Kletschka have been fully considered but they are not persuasive. Applicant suggests at page 11 of the amendment that the bearing 30 of Kletschka engages a “side of coupling shaft 12” and not the driveshaft (identified as corresponding to shaft 8 in the rejection). However, as can be seen in Fig. 1 of Kletschka, bearing 30 engages one end of the driveshaft which includes both shaft portions 8 and 12. While bearing 30 does not contact and extreme axial end of the shaft, the claims do not recite such a specific limitation.
Applicant goes on to suggest that Kletschka fails to anticipate the newly added limitations of claim 12. However, those limitations are taught by Kletschka, as discussed in the rejection of claim 12 below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,895,493 to Kletschka.
Regarding claim 9, Kletschka teaches a blood pump (abstract), comprising: an impeller (7); a drive shaft (8) coupled to the impeller (Fig. 1) and configured to rotate with the impeller; a rotor (including 13) coupled to the drive shaft and configured to rotate with the drive shaft (Fig. 1), the rotor comprising a driven magnet having an outer surface (col. 3, ll. 30-32); a stator (16) disposed adjacent the rotor (Fig. 1),; a motor (18) configured to cause the rotor to rotate (col. 2, ll. 22-29); and a protection assembly (comprising housing 14) disposed adjacent the motor (Fig. 1) and configured to receive an end of the drive shaft (Fig. 1), the protection assembly comprising a protection assembly housing (14) enclosing a protective fluid chamber (col. 3, ll. 33-36, Fig. 1), the protective fluid chamber comprising the driven magnet (Fig. 1) and a at least a portion of a bearing (30) configured to engage the end of the drive shaft (Fig. 1).
Regarding claim 12, Kletschka teaches the blood pump of claim 9 (see above), further comprising: an impeller assembly housing (sections 1 and 2 in Fig. 1), the driven magnet (13) and the impeller (7) being disposed within and configured to rotate relative to the impeller assembly housing (Fig. 1), and the protection assembly housing (2) disposed within the impeller assembly housing wherein the entire bearing is disposed within the protective fluid chamber (see Fig. 2 wherein bearing 30 is totally within housing 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,895,493 to Kletschka in view of US 8,672,611 to LaRose.
Regarding independent claim 1, Kletschka teaches a blood pump (abstract), comprising: an impeller (7); a drive shaft (8) coupled to the impeller (Fig. 1) and configured to rotate with the impeller; a rotor (including magnet 13) coupled to the drive shaft and configured to rotate with the drive shaft (Fig. 1), the rotor comprising a driven magnet having an outer surface (col. 3, ll. 30-32); a stator (16) disposed adjacent the rotor and configured to drive the rotor (Fig. 1), causing the rotor to rotate (col. 2, ll. 22-29); and a motor (18) configured to drive the stator (Fig. 1), a protection assembly (comprising housing 14) disposed adjacent the motor (Fig. 1) and configured to receive an end of the drive shaft (Fig. 1), the protection assembly comprising a protection assembly housing (14) enclosing a protective fluid chamber (col. 3, ll. 33-36, Fig. 1), the protective fluid chamber comprising the driven magnet (Fig. 1) and at least a portion of a bearing (30) configured to engage the end of the drive shaft (Fig. 1).
Kletschka fails to teach a coating disposed on the outer surface of the driven magnet.
LaRose teaches a blood pump (abstract) with a driven magnet (col. 4, ll. 45-52) wherein there is a coating disposed on the outer surface of the driven magnet (col. 4, ll. 53-61).
LaRose also teaches that such coatings may serve various purposes such as providing a barrier to oxidation, or to protect against wear or abrasion (col. 4, ll. 53-61).  Because Kletschka also teaches a blood pump with similar rotating components, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pump of Kletschka by forming a coating on its driven magnet as taught by LaRose as a combination of prior art elements to achieve the predictable result of protecting the magnet against corrosion, abrasion, and/or wear (LaRose col. 4, ll. 53-61).
Regarding independent claim 17, Kletschka as modified by LaRose teaches a blood pump (Kletschka abstract), comprising: an impeller (Kletschka 7); a drive shaft (Kletschka 8) coupled to the impeller (Kletschka Fig. 1) and configured to rotate with the impeller; a rotor (Kletschka, including magnet 13) integrated with the impeller and configured to rotate with the drive shaft (Kletschka Fig. 1), the rotor comprising a driven magnet having an outer surface (Kletschka col. 3, ll. 30-32); a corrosion resistant coating disposed on the outer surface of the driven magnet (LaRose col. 4, ll. 53-61); a stator (Kletschka 16) disposed adjacent the rotor and configured to drive the rotor (Kletschka Fig. 1), causing the rotor to rotate (Kletschka col. 2, ll. 22-29); and a motor (Kletschka 18) configured to drive the stator (Kletschka Fig. 1), an impeller assembly housing (sections 1 and 2 in Fig. 1 Kletschka), the driven magnet (Kletschka 13) and the impeller (Kletschka 7) being disposed within and configured to rotate relative to the impeller assembly housing (Kletschka Fig. 1), and the protection assembly housing (2) disposed within the impeller assembly housing wherein the entire bearing is disposed within the protective fluid chamber (see Kletschka Fig. 2 wherein bearing 30 is totally within housing 14)
As claims 1 and 17 recite similar limitations, the rationale for combining the Kletschka and LaRose references presented in the rejection of claim 1 is also applicable to claim 17.
Regarding dependent claims 2-4, 7, 8, and 13-19, Kletschka as modified by LaRose teaches the blood pump of claims 1, 9, and 17 (see above), including a coating disposed on the outer surface of the driven magnet (LaRose col. 4, ll. 53-61). (claim(s) 13), wherein
the coating comprising at least one of an amorphous silicone, a diamond-like coating, and a polymeric compound (LaRose col. 4, ll. 53-61) (claim(s) 2, 14, 19),
wherein the rotor is integrated with the impeller (Kletschka Fig. 1) (claim(s) 3, 15),
wherein the coating is disposed over an outside surface of the impeller (LaRose col. 4, ll. 45-52)  (claim(s) 4, 16, 18),
wherein at least a portion of the protective fluid chamber is defined between the inner surface of the peripheral wall of the cup washer (Kletschka, the outer surface/wall of housing 14 in Fig. 2), an inner surface of the base of the cup washer (Kletschka, at the right-hand side of Fig. 2), and at least a first side of the bearing (Kletschka 30, see Fig. 2) (claim(s) 7),
further comprising: an impeller assembly housing (sections 1 and 2 in Fig. 1 Kletschka), the driven magnet (Kletschka 13) and the impeller (Kletschka 7) being disposed within and configured to rotate relative to the impeller assembly housing (Kletschka Fig. 1), and the protection assembly housing (2) disposed within the impeller assembly housing wherein the entire bearing is disposed within the protective fluid chamber (see Kletschka Fig. 2 wherein bearing 30 is totally within housing 14) (claim(s) 8),
wherein the rotor is integrated with the impeller (Kletschka, Fig. 1) (claim(s) 15).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,895,493 to Kletschka in view of US 2009/0261692 to Horng.
Regarding claim 10, Kletschka teaches the blood pump of claim 9 (see above), but fails to teach that the protection assembly housing comprises a cup washer having a base and peripheral wall extending away from the base, forming a cavity bounded, in part, by an inner surface of the peripheral wall and an inner surface of the base.
Horng teaches a motor wherein and end of the motor shaft (72/721) is located within a cavity partly formed by a cup washer (“retaining ring” 80 which has the same geometry as a cup washer, see Fig. 6) having a base (at 80 in Fig. 6) and peripheral wall (814) extending away from the base, forming a cavity bounded, in part, by an inner surface of the peripheral wall and an inner surface of the base (Fig. 6).
Horng also teaches that using said retaining ring/cup washer maintains the relative positions of rotating shaft and bearings (para. 18). Because Kletschka also teaches a machine with a rotating shaft and bearings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Kletschka by using a cup washer as taught by Horng as a combination of prior art elements to achieve the predictable result of maintaining the relative positions of rotating shaft and bearings (Horng para. 18).
Regarding claim 11, Kletschka as modified by Horng teaches the blood pump of claim 10 (see above), wherein at least a portion of the protective fluid chamber is defined between the inner surface of the peripheral wall of the cup washer (the outer surface/wall of housing 14 in Fig. 2), an inner surface of the base of the cup washer (at the right-hand side of Fig. 2), and at least a first side of the bearing (30, see Fig. 2).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,895,493 to Kletschka in view of US 8,672,611 to LaRose and in further view of US 2009/0261692 to Horng.
Regarding claim 6, Kletschka as modified by LaRose teaches the blood pump of claim 1 (see above), but fails to teach that the protection assembly housing comprises a cup washer having a base and peripheral wall extending away from the base, forming a cavity bounded, in part, by an inner surface of the peripheral wall and an inner surface of the base.
Horng teaches a motor wherein and end of the motor shaft (72/721) is located within a cavity partly formed by a cup washer (“retaining ring” 80 which has the same geometry as a cup washer, see Fig. 6) having a base (at 80 in Fig. 6) and peripheral wall (814) extending away from the base, forming a cavity bounded, in part, by an inner surface of the peripheral wall and an inner surface of the base (Fig. 6).
Horng also teaches that using said retaining ring/cup washer maintains the relative positions of rotating shaft and bearings (para. 18). Because Kletschka also teaches a machine with a rotating shaft and bearings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Kletschka by using a cup washer as taught by Horng as a combination of prior art elements to achieve the predictable result of maintaining the relative positions of rotating shaft and bearings (Horng para. 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745